Citation Nr: 1309930	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968.

This matter comes before the Board on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas, which granted service connection for PTSD, and assigned an initial disability rating of 30 percent, effective October 15, 2007.

In April 2010, the Veteran presented testimony before a Decision Review Officer at the Waco RO.  In November 2011, the Veteran presented testimony before the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected PTSD is of greater severity than the current 30 percent rating contemplates.  After reviewing the evidence, the Board finds that additional development is necessary prior to adjudicating the claim.

Where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims ("Court") has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran was afforded a VA PTSD compensation and pension examination in May 2009.  Since then, additional evidence has been received which suggests that his condition has worsened. In a February 2010 statement, a private physician, William B. Rogers, M.D., indicated that the Veteran's  ". . . life has been one of utter social and occupational chaos."  Given the suggestion of worsening, a new VA examination should be requested to better assess the current severity of the Veteran's PTSD.

In addition, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while the claim is on remand status, an attempt to obtain VA mental health treatment records must be undertaken. The most recent VA treatment records are from April 2010. The Board further notes that the most recent private mental health treatment reports of record are dated in May 2010.  An attempt to obtain updated private treatment reports must also be undertaken to include from Dr. Rogers.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's PTSD from 2007 onward and associate with the claims folder or the Virtual VA electronic file.  Any negative reply must also be associated with the claims folder. (At this point, the record contains incomplete VA records from 2007-2010, and no records from mid 2010 onward.)

2.  After obtaining from the Veteran the name of any private clinicians who are or have treated him for his PTSD, the RO/AMC should send the Veteran an authorization and release form to allow it to obtain any private treatment reports not currently of record since May 2010,  to include those from Dr. Rogers.  Any reports received should be associated with the claims folder or the Virtual VA electronic file.  Any negative response must be noted in the claims folder.

 3.  Following completion of the aforementioned, schedule the Veteran for a VA PTSD examination to determine the current severity of his PTSD.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should specifically comment on the mental health treatment reports of record.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of his claimed symptomatology and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  The examiner is also asked to discuss whether and how the Veteran's disability affects his activities of daily living and occupation.  To the extent possible, the examiner should separate symptoms due to PTSD from those due to any other psychiatric disorder diagnosed.  If this cannot be done, the examiner should so indicate.  The examiner is also asked to assign a Global Assessment Functioning ("GAF") score to the Veteran.  If possible, the examiner should assign a GAF score attributable only to the Veteran's PTSD.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  Any and all opinions must be accompanied by a complete rationale.

4.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claim should then be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


